NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MITCHELL I. FELD,
Petiti0ner,
V.
DEPARTMENT OF VETERANS AFFAIRS,
Respon,dent.
2012-3043 .
Petition for review of the Merit Systems Protection
Board in case no. DC0752100169-I-1.
ON MOTION
0 R D E R
The Department of Veterans Affairs moves out of time
for a 29-day extension of time, until March 23, 2012, to
file its brief.
Upon consideration thereof,
IT IS ORDERED THATI

FELD V. VA
The motion is granted.
2
FoR THE CoURT
\`1AR 99 mn /S/ Jan H0rba1y
Date Jan H0rba1y
cc: Mitche11I. Fe1d
S
P. Davis O1iver, Esq.
Clerk
U.S. COUHFiJ|FEPPEAL8 FOB
THE FEDEBAL C1R_CUIT
ms u 9 2012
umw
wm